 In the Matter ofTRENTON MILLS, INC.andRALPH KNOxCase No. C-126.-Decided April 14, 1939Cotton Bags and StockinettesManufacturing Industry-Discrimination:re-fusal to reinstateor employ :because of personal animosity between formeremployeeand employer, and not becauseof union activity ;charges of, notsustained-Complaint:dismissed.Mr. Mortimer Kollender,for the Board.Mr. Robert P. Adams,of Trenton, Tenn., for the respondent.Mr. C. D. Puckett,of Chattanooga, Tenn., for Ralph Knox.Mr. Robert Kramer,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Ralph Knox, the National Labor Re-lationsBoard, herein called the Board, by Charles N. Feidelson,Regional Director for the Tenth Region (Atlanta, Georgia), issueditscomplaint, dated April 2, 1936, against -Trenton Mills, Inc.,Trenton, Tennessee, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and noticeof a hearing, to be held on April 14, 1936, at Trenton, Tennessee,were duly served upon the respondent and Knox.On April 13, 1936,the Regional Director issued and duly served upon all the partiesa notice that the hearing would be held on May 1, 1936, instead ofApril 14, 1936, as originally scheduled.In respect of the unfair labor practices, the complaint, as amended,alleged in substance that on or about August 11, 1933, the respondentdischarged Ralph Knox, an employee of the respondent at its plantsituated in Trenton, Tennessee; that on or about December 23, 1933,Ralph Knox filed a complaint against the respondent under Section7 (a) of the National Industrial Recovery Act, alleging that therespondent discharged him on August 11, 1933, because of his at--12 N. L. R. B., No. 35.241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDtempts to organize a union among the respondent's employees; thatafter a full hearing on said complaint, the old National Labor Board,in a decision dated October 30, 1934, found that the respondent indischarging Knox had violated Section 7 (a) of the National Indus-trialRecovery Act and ordered the respondent to reinstate Knox;that on or about November 19, 1934, pursuant to the aforesaid orderof the old National Labor Board, the respondent reinstated Knox;that on or about May 15, 1935, the respondent laid off Knox andapproximately 13 other employees at its Trenton plant, allegedly be-cause of a seasonal curtailment in the production at this plant; thatduring June and July, 1935, the respondent reinstated, according totheir seniority status, all the employees laid off at its Trenton planton May 15, 1935, except Knox; that the respondent at all times sinceMay 15, 1935, has failed and refused to reinstate Knox for the reasonthat he had joined and assisted Local No. 2282, United TextileWorkers of America, herein called Local 2282, and had engaged inconcerted activities with other employees of the respondent for thepurpose of collective bargaining and other mutual aid and protection;and that by its aforesaid refusal to reinstate Knox, the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed them in Section 7 of the Act.The respondent filed an answer denying that it was engaged ininterstate commerce within the meaning of the Act and that it hadengaged in the alleged unfair labor practices.The answer alsocontained a motion to quash and dismiss the complaint on constitu-tional and jurisdictional grounds.Pursuant to the amended notice, a hearing was held at Trenton,Tennessee, on May 1 and 2, 1936, before Walter Wilbur, the TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel; Knox was represented by anorganizer for United Textile Workers of America, hereinafter calledthe Union; and all participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues was afforded all the parties.At the commencement of the hearing, the Trial Examiner deniedthe motion of the respondent to quash and dismiss the complaint onthe asserted constitutional grounds.The ruling is hereby affirmed.'He reserved ruling on the respondent's motion to quash and dismissthe complaint on the asserted jurisdictional grounds. In his Inter-mediate Report, the Trial Examiner denied this motion.The rulingis hereby affirmed .2The respondent also moved that a jury be im-panelled to try all issues of fact.The Trial Examiner denied thisINational Labor Relations Board V.Jones & Laughlin Steel Corp.,301 U. S.1 (1937).2 See SectionI, infra.l TRENTON MILLS, INC.243motion.The ruling is hereby affirmed.sAt the close of the hearing,the respondent moved that the complaint be dismissed on theground that the evidence adduced by the Board failed to sustainthe allegations of the complaint concerning the commission of unfairlabor practices by the respondent.The Trial Examiner reservedruling on the motion. In his Intermediate Report, he granted thismotion.For reasons hereinafter set forth,4 the ruling is herebyaffirmed.During the hearing, counsel for the Board reserved theright to introduce in evidence a copy of National Labor RelationsBoard Rules and Regulations-Series 1, as amended.After the hear-ing, counsel for the Board introduced in evidence a copy of the afore-said Rules and Regulations.Thereupon, the respondent filed objec-tions to the introduction in evidence of said Rules and Regulations.These objections are hereby overruled.During the course of thehearing, the Trial Examiner made a number of rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed all the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On July 20, 1936, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon, all the parties, finding that therespondent, by its refusal to reinstate Knox, had not engaged in anyunfair labor practices within the meaning of Section 8 (1) and (3)of the Act.He recommended that the complaint be dismissed.The respondent and Knox filed exceptions to the IntermediateReport.The Board has reviewed all the exceptions to the Inter-mediate Report and finds them without merit except as they are con-sistent with the findings, conclusions, and order set forth below.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Tennessee corporation, is engaged in the manu-facture, sale, and distribution of cotton bags and stockinettes of aspecial type for use by meat packers.The respondent's operationsinclude all processes from the ginning of seed cotton to the manu-facture of the finished product, which is then sold directly to theultimate consumer.The principal office and sole manufacturingplant of the respondent is in Trenton, Tennessee.All the raw cot-ton used by the respondent, amounting to 3,100 bales annually, isgrown in Tennessee.The respondent also purchases about 150,000S Seefootnote1,supra4 See Section III,infra169134-39-vol 12-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDpounds of yarn annually; 10 per cent of this yarn is shipped to therespondent's plant from points outside the State of Tennessee.About75 cars of coal and about $100 worth of machinery are also annuallyshipped to the respondent's plant from, points outside the State ofTennessee.The respondent supplies about 30 per cent of the demandin this country for its products.Over 90 per cent of the respondent'sproducts are shipped to points outside the State of Tennessee.Nor-mally the respondent employs about 225 persons at its Trenton plant,and its annual pay roll amounts to approximately $125,000.We find that the operations of the respondent, set forth in the pre-ceding paragraph, occur in commerce, within the meaning of Section2 (6) of the Act.6H. THE ORGANIZATION INVOLVEDUnited TextileWorkers of America, Local No. 2282, is a labororganization which, at the time of the hearing in this proceeding, wasaffiliated with the American Federation of Labor. It admits to mem-bership employees of the respondent.III. THE ALLEGED UNFAIR LABOR PRACTICESRalph Knox entered the employ of the respondent on June 3, 1931,as a knitter.There was no labor organization among the respond-ent's employees at that time.Shortly before August 11, 1933, Knoxassumed the leadership in organizing the respondent's employees andapproached several of them relative to obtaining a charter fromUnited Textile Workers of America.On August 11, 1933, ForemanOtto McHugh laid off Knox, and subsequently Superintendent EdBrignull informed Knox that the respondent had permanently dis-charged him.After unsuccessful attempts to secure reinstatement,Knox filed a complaint, dated December 23, 1933, against the re-spondent with the old Regional Labor Board at Atlanta, Georgia,alleging that he had been discharged because of his union activity,in violation of Section 7 (a) of the National Industrial RecoveryAct.From a decision by the Regional Board in favor of Knox,dated July 24, 1934, the respondent appealed to the old NationalLabor Board in Washington, D. C. The old Board on October 30,1934, issued a decision confirming the decision of the Regional Boardand ordering the respondent to reinstate Knox.Pursuant to the oldBoard's order, on November 19, 1934, the respondent reinstated Knox.In the interval between Knox's discharge and reinstatement andduring his absence from Trenton, Local 2282 of the Union had beenorganized among the respondent's employees and duly chartered..Cf.Santa Cruz Fruit Packting Co. v. National Labor Relations Board,303 U. S. 453(1938). TRENTON MILLS, INC.245There is nothing in the record to indicate that during this period therespondent opposed the organization of Local2282of the Union orinterfered with its activities.On the day he was reinstated, Knox sent the following telegramto the respondent :To avoid any possible misunderstanding I am taking this op-portunity to inform you that I intend to continue my efforts tounionize the mill workers one hundred percent and as you havestated that you have no objections I want to ask your cooperationto this end.RALPH KNox.A few days later Knox joined Local 2282 of the Union and inDecember 1934, he became its president, an office he still held at thetime of the hearing in the present proceeding.As president of Local2282 of the Union, Knox, prior to his lay-off in May 1935, presentedmany employee grievances to the respondent, and was the recognizedleader and most active member of Local 2282 of the Union. So far asthe record shows, the respondent at this time in no way opposed orinterferedwith the organizing activities of either Knox or theUnion.For 60 to 90 days prior to May 1935, the business of the respondenthad been declining, and between April 22 and June 3, 1935, the re-spondent laid off 12 knitters at its plant because of the decline inbusiness.Knox was the seventh knitter of, this group of 12 to belaid off, his lay-off occurring on May 9, 1935, when his foreman,McHugh, told him that the respondent would send for him when itsbusiness increased sufficiently to require his services.The evidenceindicates,andKnox admitted, that his lay-off resulted solelyfrom the decline in the respondent's business and was strictly inaccordance with his seniority, Knox having been, if anything, laid offsomewhat later than his seniority status justified.On May 27, 1935, the United States Supreme Court announcedits decision in theSclteclatercase,edeclaring the National IndustrialRecovery Act invalid.Superintendent Brignull immediately orderedForeman McHugh not to reemploy Knox. The respondent did notat this time inform Knox of this decision not to reemploy him.On June 17, 1935, the respondent began rehiring the knitters pre-viously laid off, and byJuly 9,1935, all of these 12 knitters exceptKnox and 1 other had been reinstated. The record fails to showwhether the respondent recalled these knitters or reemployed themupon their application.Knox did not apply for reinstatement subse-quent to his lay-off, but the respondent admits that it would not haverehired him if he had applied.6A. L. A. Schechter Poultry Co.V.United States,295 U. S. 495(1935). 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 6, 1936, Knox filed with the Regional Director thecharges upon which the complaint in the instant proceeding is based.Late in February 1936 Knox, accompanied by C. D. Puckett, a repre-sentative of the Union, for the first time since his lay-off appliedfor his former position in the employ of the respondent, and wasrefused employment.There is some indication that at this time therespondent was decreasing rather than increasing the number ofemployees at its plant, but at the hearing the respondent's officerstestified that Knox would not have been hired even if there had beenwork available for him in the plant.The respondent admits that Knox's conduct and work subsequentto his reinstatement on November 19, 1934, were entirely satisfactory.Nor is there the slightest evidence that the respondent in any manneropposed or interfered with Knox's unconcealed and intense activity onbehalf of Local 2282 of the Union among its employees, after hisreinstatement in November 1934.The respondent's officers franklystated at the hearing, and the evidence fully supports their state-ments, that, after his reinstatement in November 1934, the respondenthad no intention of employing Knox any longer than it considereditself under compulsion to do so; that during the entire period be-tween Knox's reinstatement in November 1934, and Brignull's orderstoMcHugh not to reemploy Knox, Knox was predestined for dis-charge not because of any occurrences during this period but becauseof events antedating his reinstatement; and that ever since the invali-dation of the National Industrial Recovery Act the respondent hasrefused to reinstate or employ Knox solely because of events ante-dating his reinstatement in November 1934.During the hearing in the instant proceeding, the respondentsharply questioned the finding of the old National Labor Board thatit had discharged Knox in August 1933, because of his union activity.However, in view of our subsequent findings, we find it unnecessaryfor the purposes of the present proceeding to determine whetherKnox was discharged in August 1933 for union activity, as the oldBoard found, or for other reasons, as the respondent asserts.During the interval between Knox's discharge in August 1933,and his reinstatement in November 1934, he made known in derisiveand offensive terms, both in letters to, and conversations with, indi-vidual employees of the respondent and individual inhabitants ofTrenton his intense animosity toward, and contempt for W. ShermanHarder, president of the respondent.Thus at the hearing in theinstant proceeding Knox admitted characterizing Harder with suchepithets as : "hoodlum;" "four-flusher;" "Tory;" "slave-driver;" and"Yankee blue-bellied son of a bitch."Knox also admitted that hehad written of Harder: "I would like to see that lousy bum in hell"; TRENTON MILLS, INC.247and, "that four-flusher came to Trenton to get cheap help; I can tiehis rump in ten thousand knots."Harder testified, and the evidenceshows, that the remarks and epithets of Knox reached the ears ofHarder, who deeply resented them. Indeed, by the time of the hear-ing before the old Regional Board in Atlanta in July 1934, so bitterhad become the feeling between Knox and Harder, as a result ofKnox's constant derogatory references concerning the latter, that theRegional Board took cognizance of the greatly strained personal rela-tions between the two men and stated in its order :The Board recognizes the fact that a great deal of personalanimosity has developed between Knox and the management ofTrenton Mills and that it probably would be much better foreveryone concerned if work could be found for Knox in someother place.Nor did time diminish the deep-seated hatred of the two men foreach other, as their testimony at the hearing in the instant proceed-ing clearly reveals.Thus Knox testified on cross-examination :Q. Do you deny referring to him [Harder] as a hoodlum?A. Do you know that he is not a hoodlum .. .Q. And you never have called him [Harder] a four-flusher?A. I have never heard anyone claim that he was not.Harder, who so far as the record shows had had no part personallyin the discharge of Knox in August 1933, but who assumed sole re-sponsibility for the respondent's refusal to reinstate or employ Knoxafter the effective date of the Act, gave as his reasons for his refusal :I don't think anyone would expect an employer to engage orhire for their service such a man as I believe the reputation andcharacter of Knox is.To begin with, a man that calls me un-couth names . . . his language is not to his credit-he is nota desirable character and I don't want him in my organization.When Knox, accompanied by Puckett, sought reemployment withthe respondent in February 1936, he saw Brignull, who referred himtoHarder, who in turn referred him to Robert Adams, the respond-ent's attorney.Knox, himself, testified as follows concerning hisinterview with Adams :[Adams said] that Mr. Sherman Harder was peeved aboutsomething, and when he got over his peeve he might send forme ... and I told him [Adams] . . . if I had said anythingI wanted to apologize to him [Harder], and he [Adams] sug-gested that I wait and he would try to smooth it over . . .He [Adams] said that Mr. Harder was sort of peeved at me .. . 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. [By Adams.] And didn't I further say to you that timehealed all feelings, and that my suggestion would be to let thematter rock along, that Mr. Harder's personal animosity towardsyou and yours toward him might be changed-didn't I tell youthat?A. You said something like that in substance.Knox did not ever apologize to Harder, but his offer to Adamsto do so indicates that he realized the very strained nature of therelations between him and Harder and that this strained relationshipwas a real obstacle to his being employed by the respondent.Puckett also testified concerning this interview as follows :... Mr. Adams said that Mr. Knox had never made any apol-ogy to the management for some of these things, and he thoughthe was due an apology, and I said, I don't know whether he didor he did not, but if he did not I certainly did not approve of it,and I think he is due Mr. Harder an apology if he made thesestatements, and I believe Mr. Knox at that time got up and saidthat he had stated them, said them, and that he would make anapology ... Mr. Adams said he would take the matter up withMr. Harder ... that it had been lingering a long time, and it wasa sore spot between these two, and wouldn't I be sore if any-thing like that had been said about me . .Q. [By Adams.] And I said, "Now Mr. Knox ... these rumorsand these names that you have called Mr. Harder came backto him and he is hurt about that ... it is a pretty delicate thingfor me to say to a man "take back an employee," a man who hascalled him a son of a bitch, didn't I say that?A. That is true ...Q. And Mr. Knox at that time did not deny having used thosewords about Mr. Harder ...A. I don't think he denied it ... I inquired and told him hewas due an apology, if he had done it, and he said he was willingto make it ...The Trial Examiner, before whom both Knox and Harder testified,and who thus had an opportunity to observe closely the personalitiesof both men, said in his Intermediate Report :Knox himself is an unusually dynamic personality, highlyarticulate and exceptionally free of inhibitions.His languageis fluent and unguarded and consistently provocative, and he hasa strong flair for picturesque and derisive epithets.Without atrace of personal malice he delights in being mischievously of-fensive.Even on the witness stand this impulse was all butuncontrollable .. . TRENTON MILLS, INC.249Harder gives the impression, too, of having a certain formaland unbending dignity that would make him particularly vulner-able to Knox's barbs.There can be no doubt that after his discharge in 1933 Knox re-peatedly referred to Harder in derisive and insulting terms whichcame to Harder's attention.There can be no question that Harder wasdeeply offended and that his resentment at the liberties Knox hadtaken did not readily, if ever, subside. In fact, it was the centraltheme of the discussion between Knox, Adams, and Puckett whenKnox sought reemployment in February 1936.Moreover, the verystrength of Knox's unusual personality and his "flair for picturesqueand derisive epithets" and also for insulting and abusive language in-vested his remarks with a sting and a power to offend that are absentin the ordinary loose talk of an aggrieved employee.And Harder,as observed by the Trial Examiner, possessed a formal and unbendingdignity making him especially vulnerable to, and resentful of, Knox'sbarbed and abusive tongue.The clash of personalities as sharplycontrasting as those of Harder and Knox was natural and almostinevitable.The human plausibility of the resentment expressed bythe former over the latter's biting attacks on him must be admitted.We attach much importance also to the findings of the Trial Examinerwho personally observed the demeanor of both men. Finally, there isno evidence that the respondent, after August 11, 1933, either resistedthe organization of Local 2282+ of the Union in its plant or interferedwith its activities in any manner. In view of all these circumstances,we are of the opinion that whatever may have been the reasons forKnox's discharge by McHugh and Brignull in August 1933, by thetime of Knox's reinstatement in November 1934, such reasons had beencompletely obscured by the personal animosity between Knox andHarder, and that this personal animosity between Knox and Harder,and not Knox's labor activities, was the cause of Harder's refusalto reinstate or employ Knox after the passage of the Act.Under all the circumstances of this case, we find that the recorddoes not support the allegations of the amended complaint in regardto the commission of unfair labor practices by the respondent, and wewill, therefore, dismiss the complaint.Upon the basis of the above 'findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.The operations of the respondent, Trenton Mills, Inc., occur incommerce, within the meaning of Section 2 (6) of the Act.2.United Textile Workers of America, Local No. 2282, is a labororganization, within the meaning of Section 2 (5) of the Act. 250DECISIONSOF NATIONAL LABORRELATIONS BOARD3.By refusing to reinstate or employ Ralph Knox, the respondenthas not engaged in unfair labor practices within the meaning ofSection 8 (1) and (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the com-plaint against Trenton Mills, Inc., be, and it hereby is, dismissed.